DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 21, the recitation of “the doped region has the first doping type” is unclear because the independent claim 17 already defines the doped region having the second doping type.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-3, 6-9 and 17-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyanami (US 2012/0217601).
Regarding claim 1, Miyanami discloses, as shown in Figures, an integrated chip comprising:
	an image sensing element (21) disposed within a semiconductor substrate (101);
	one or more isolation structures (311) arranged within one or more trenches extending within a first surface of the semiconductor substrate and separated from opposing sides of the image sensing element by non-zero distances (by a vertical thickness of 101pa);
	a doped region (101pa) arranged within the semiconductor substrate laterally between  sidewalls of the one or more isolation structures and vertically between the image sensing element and the first surface of the semiconductor substrate, wherein the image sensing element extends to within the doped region.

Regarding claim 2, Miyanami discloses the doped region continuously extends laterally past opposing sides of the image sensing element [Figures].

Regarding claim 3, Miyanami discloses the integrated chip further comprising:
a plurality of interconnect layers (111h) disposed within a dielectric structure (111z) arranged along a second surface of the semiconductor substrate, the second surface of the semiconductor substrate opposing the first surface of the semiconductor substrate [Figures].

Regarding claim 6, Miyanami discloses the integrated chip further comprising: one or more additional isolation structures (312 or 313) disposed within a second surface of the 

Regarding claim 7, Miyanami discloses the semiconductor substrate (a portion of 101 is doped to become 101pa) is arranged between a side of the image sensing element (21) and the one or more isolation structures (311) [Figures].

Regarding claim 8, Miyanami discloses the one or more isolation structures extend to a first depth within the semiconductor substrate and the doped region extends to a second depth within the semiconductor substrate that is less than the first depth [Figures].

Regarding claim 9, Miyanami discloses the image sensing element comprises a first region (101pc) having a first doping type (p) and a second region (101n) having a second doping type (n), the doped region (101pa) having the first doping type (p); and
	wherein the first region has a greater maximum width than the second region of the image sensing element [Figures].

Regarding claim 17, Miyanami discloses, as shown in Figures, an integrated chip comprising:
	a photodiode (21) arranged within a semiconductor substrate (101) and comprising a first region (101n) having a first doping type (n) and a second region (101pc) having a second doping type (p) that is different than the first doping type;
	one or more isolation structures comprising a dielectric material (311) disposed within one or more trenches defined by sidewalls of the semiconductor substrate,  wherein the one or 
	one or more additional isolation structures (312 or 313) disposed within a second side of the semiconductor substrate opposing the first side, wherein the one or more additional isolation structures are directly over the one or more isolation structures; and
	a doped region (101pa) having the second doping type (p) along an interface with the first region of the photodiode, wherein the doped region extends along the sidewalls of the semiconductor substrate defining the one or more trenches.

Regarding claim 18, Miyanami discloses the first region of the photodiode is separated from the dielectric material by a non-zero distance (by the vertical thickness of 101pa) [Figures].

Regarding claim 19, Miyanami discloses the first region of the photodiode is separated from the dielectric material by the semiconductor substrate (by the vertical thickness of 101pa since a portion of 101 is doped to become 101pa) [Figures].

Regarding claim 20, Miyanami discloses the first region of the photodiode is between the doped region and the second region of the photodiode [Figures].

Regarding claim 21, Miyanami discloses the doped region has the second doping type (p) and is separated from the second region (101pc) of the photodiode by the first region (101n) of the photodiode [Figures].



Regarding claim 23, Miyanami discloses, as shown in Figures, an integrated chip comprising:
	an image sensing element (21) disposed within a semiconductor substrate (101);
	one or more isolation structures (311) arranged within one or more trenches extending within a first surface of the semiconductor substrate and separated from opposing sides of the image sensing element by non-zero distances (by a vertical thickness of 101pa);
	a doped region (101pa) arranged within the semiconductor substrate laterally between  sidewalls of the one or more isolation structures and vertically between the image sensing element and the first surface of the semiconductor substrate; and
	wherein the one or more isolation structures extend to a firs depth within the semiconductor substrate and the doped region extends to a second depth within semiconductor substrate that is less than the first depth.

Regarding claim 24, Miyanami discloses the doped region continuously extends along the first surface of the semiconductor substrate from a first sidewall of the one or more isolation structures that is along a first side of the image sensing element to a second sidewall of the one or more isolation structures that is along an opposing second side of the image sensing element [Figures].



Regarding claim 26, Miyanami discloses the integrated chip further comprising: a transistor device (not shown, [0012], [0092], [0134]) disposed along a second surface of the substrate opposing the first surface of the substrate [Figures].

Regarding claim 27, Miyanami discloses opposing sides of the image sensing element contact the doped region [Figures].

Regarding claim 28, Miyanami discloses the image sensing element comprises a first region (101pc) having a first doping type (p) and a second region (101n) having a second doping type (n); and
	wherein the doped region (101pa) has the first doping type (p) and is separated from the first region by the second region of the image sensing element [Figures].

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyanami (US 2012/0217601) in view of Iida et al. (US 2011/0156186, of record).
Miyanami discloses the claimed invention including the integrated chip as explained in the above rejection.  Miyanami does not disclose the one or more isolation structures respectively comprise: a first dielectric material arranged along the sidewalls and the horizontally extending surface of the semiconductor substrate, wherein the first dielectric material continuously extends from within the one or more trenches to along the first surface of the semiconductor substrate, and a second dielectric material arranged within the one or more trenches and separated from the semiconductor substrate by the first dielectric material.  However, Iida et al. discloses an integrated chip comprising one or more isolation structures (160,160B) respectively comprise: a first dielectric material (164) arranged along the sidewalls and the horizontally extending surface of the semiconductor substrate (36), wherein the first dielectric material (164) continuously extends from within the one or more trenches (for 160,160B) to along the first surface of the semiconductor substrate, and a second dielectric material (162) arranged within the one or more trenches and separated from the semiconductor substrate by the first dielectric material.  Note Figures of Iida et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the one or more isolation structures respectively of Miyanami comprising: a first dielectric material arranged along the sidewalls and the horizontally extending surface of the semiconductor substrate, wherein the first dielectric material continuously extends from within the one or more trenches to along the first surface of the semiconductor substrate, and a second dielectric material arranged within the one or more trenches and separated from the semiconductor substrate by the first dielectric material, such as taught by Iida et al. in order to further isolate the image sensing elements from each other. 

Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1-4, 6-9 and 17-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897